 Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 1 of 26 PageID: 1




 Jeremy A. Cohen
SEYFARTH SHAW LLP
620 Eighth Avenue
New York, New York 10018-1405
(212) 218-5500

Michael D. Wexler (to be admitted pro hac vice)
Justin K. Beyer (to be admitted pro hac vice)
SEYFARTH SHAW LLP
233 South Wacker Drive
Suite 8000
Chicago, Illinois 60606
(312) 460-5000

Attorneys for Plaintiff Howmedica Osteonics Corp.,
a subsidiary of Stryker Corporation

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

-------------------------------------------------------------- x
                                                               :
HOWMEDICA OSTEONICS CORP., a New                               :
Jersey corporation and subsidiary of STRYKER                   :
CORPORATION,                                                   :
                                                               :   COMPLAINT
                  Plaintiff,                                   :
                                                               :
         - against -                                           :
                                                               :
MORGAN SCHILLING, a Colorado resident                          :
                                                               :
                  Defendants.                                  :
                                                               :
                                                               :
-------------------------------------------------------------- x

         Plaintiff HOWMEDICA OSTEONICS CORP., through its Stryker Orthopaedics division

(“Stryker”), a subsidiary of STRYKER CORPORATION, for its Complaint against Defendant

MORGAN SCHILLING (“Schilling”), states as follows:




65053269v.1
 Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 2 of 26 PageID: 2




                                 NATURE OF THE ACTION

         1.   Stryker brings this action seeking injunctive relief and damages for the ongoing

tortious and contract breaches made by its former managerial employee, Morgan Schilling.

Stryker recently discovered that, while employed by Stryker, Schilling was also a part owner in a

third-party distributor, ORP Surgical, LLC (“ORP”). Namely, during his Stryker employment

from February 2006 through August 6, 2019, and unbeknownst to Stryker, Schilling breached his

obligations to Stryker in a number of different ways. Those included: (a) using his Stryker

management position to add competitive Acumed products, for his and ORP’s sole benefit, to

Stryker Trauma contracts; (b) attending surgeries for Acumed products as a Stryker manager;

and (c) on information and belief, receiving bonuses and profits from ORP throughout this

process as a part owner of ORP. All of this conduct grossly violated his fiduciary obligations to

Stryker and the employment agreement he executed at the outset of his Stryker employment.

         2.   Further, Stryker also recently discovered that, following Schilling’s termination of

employment from Stryker in August 2019, and contrary to his non-compete obligations, he

began competing against Stryker and promoting Acumed products within ORP, including, but

not limited to, training ORP sales representatives on how to sell Acumed products and compete

against Stryker. These actions cost Stryker hundreds of thousands, if not millions, of dollars in

losses. Accordingly, Stryker now seeks injunctive relief to enforce his non-compete obligations

and to recover such monies paid to Schilling, which Schilling improperly received based on his

tortious conduct and contractual breaches.

         3.   By way of background, Stryker is a global leader in the development,

manufacture, and sale of orthopaedic implants, instruments, and other orthopaedic products and

services.



                                               2
65053269v.1
 Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 3 of 26 PageID: 3




         4.    The cornerstone of Stryker’s sales of orthopaedic products is its salesforce, which

is the face of Stryker to its surgeon customers. Stryker entrusts its sales force with confidential

and proprietary business information—including information regarding its products, marketing,

pricing, distribution, and sales strategies—as well as access to and knowledge of Stryker’s

customer base to enable its representatives to sell its products. As a byproduct of this trust and

repose, Stryker expects and requires that its sales representatives act in Stryker’s best interests

and not aid competitors at the expense of Stryker’s business.

         5.    To protect its confidential and proprietary information and customer relationships,

Stryker requires its sales representatives to agree to reasonable employment and post-

employment restrictions as a condition of employment.

         6.    To that end, at the outset of Schilling’s employment with Stryker, he signed a

non-compete agreement whereby he agreed that, during the course of his employment and for

one year after his termination, Schilling would not: (a) compete against Stryker in his former

Stryker territory; (b) solicit Stryker’s customers within his former Stryker territory; and/or (c)

utilize or disclose Stryker’s confidential information and/or trade secrets.

         7.    While employed as a Stryker sales manager, Schilling serviced Stryker’s

customers in Colorado and Wyoming. Schilling worked for Stryker for approximately 13 years

until August 6, 2019.

         8.    Stryker recently discovered that, both during his Stryker employment and after it

ended, Schilling violated his Agreement by: (a) possessing an ownership interest in ORP (a

Stryker third-party distributor that carried certain competitive products) while he was employed

by Stryker; (b) improperly soliciting Stryker surgeons and hospital customers to use competing

surgical products represented by ORP, namely competing orthopaedic products manufactured by



                                                 3
65053269v.1
 Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 4 of 26 PageID: 4




Acumed, during his Stryker employment; (c) hiding his competitive activities by including

Acumed products on a Stryker contract with at least one Stryker customer; (d) following

termination of his Stryker employment and during his non-compete period, training ORP sales

representatives on how to utilize and sell Acumed products, which constituted a breach of his

non-compete provision; and (e) using and disclosing Stryker’s confidential and trade secret

information.

         9.    These revelations are all the more disconcerting given that, during his Stryker

employment, Schilling was accused numerous times of having an ongoing relationship with

ORP, which he continuously denied, including on no less than eight occasions from 2011

through the end of his Stryker employment. Stryker investigated each of these accusations

internally when they were made.

         10.   Based on the information that Stryker uncovered to date, Schilling’s scheme with

ORP lasted for years, and included Schilling covering Acumed cases on ORP’s behalf, while

directly employed by Stryker. This conduct was prohibited by Stryker. Moreover, Stryker has

information indicating that Schilling, while employed by Stryker, encouraged ORP sales

representatives to sell Acumed products instead of Stryker’s products through different

commission structures associated with such Acumed sales. On information and belief, as an

owner of ORP, Schilling received more money based on ORP’s sales of Acumed products than

corresponding Stryker sales, while, at the same time, Schilling was being paid salaries and

bonuses based on Stryker sales, meaning that Schilling was double-dipping based on his scheme.

Further, unbeknownst by Stryker, functioned as a day-to-day manager over ORP’s sales force.

All of these activities were performed without Stryker’s knowledge or permission.




                                               4
65053269v.1
 Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 5 of 26 PageID: 5




         11.     Further, in May 2020, Stryker uncovered evidence indicating that, in February

2018, while negotiating purportedly on Stryker’s behalf, Schilling negotiated the inclusion of

competing Acumed products that would be placed on a Stryker Trauma Inventory Agreement

(“TIA”) with a major hospital in Colorado. In other words, Schilling was tasked with and paid to

exclusively negotiate on Stryker’s behalf, but, apparently as an owner of ORP, also negotiated

that competing trauma products from Acumed also be included in the Stryker trauma contract.

Any sales to Acumed instead of Stryker adversely affected Stryker and directly benefitted

Schilling. But beyond the financial loss, Stryker was also substantially damaged from a

reputational and goodwill standpoint, given that Schilling, a Stryker Sales Manager, was

competing against it on behalf of a Stryker competitor.

         12.     On information and belief, Schilling’s efforts on ORP’s behalf began at least as

early as August 2013. This belief is based on a document that ORP filed in a lawsuit on June 2,

2020, against one of its former independent contractor sales representatives, showing that

Schilling, as early as August 2013 held a 25 percent option for ORP and apparently shared in

ORP’s profits.

         13.     Prior to Schilling’s resignation from Stryker, effective August 6, 2019, Stryker

was unaware of either Schilling’s efforts on ORP’s behalf or Schilling’s ownership interest in

ORP. As a result of this, based on Schilling’s representation that he was not taking competitive

employment, and to ensure his compliance with the non-competition obligations, Stryker paid

Schilling severance payments as outlined in the Agreement.

         14.     Despite his contractual obligations to Stryker, though, Schilling actively worked

against Stryker’s interests by directly promoting Acumed and providing other ORP sales

representatives training on how to promote and use Acumed products.



                                                 5
65053269v.1
 Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 6 of 26 PageID: 6




         15.   When Stryker discovered Schilling’s conduct, it sent him a letter requesting that

he affirm, by affidavit, that he had no ownership/financial interest in ORP during his Stryker

employment. Rather than respond to that request, Schilling simply denied that he improperly

trained ORP sales representatives.

         16.   Based on what Stryker learned to date, Stryker is seriously concerned that

Schilling used his position of authority within Stryker to steer Stryker customers into entering

into agreements that included Acumed products, on ORP’s behalf and unbeknownst to Stryker.

As a byproduct of such activity, Stryker has been financially damaged insomuch as it lost sales

that should have been for Stryker’s exclusive benefit, as well as losing the value of its

confidential information, trade secrets, goodwill, and reputation. Furthermore, Stryker paid

Schilling several hundreds of thousands of dollars during and after his Stryker employment

ended to abide by his non-compete obligations, all the while he was surreptitiously working on a

competitor’s behalf for his own gain.

         17.   Accordingly, Stryker now brings this complaint sounding in breach of contract,

breach of fiduciary duties, and unfair competition to obtain injunctive relief and to recover the

monies that Schilling improperly received.

                                             PARTIES

         18.   Howmedica Osteonics Corp. is a corporation organized and existing under the

laws of the State of New Jersey, with its principal place of business in Mahwah, New Jersey.

         19.   Schilling is a citizen of Colorado, who, on information and belief, is domiciled at

and resides in Bow Mar, Colorado.

                                JURISDICTION AND VENUE

         20.   This Court has original jurisdiction over this action under 28 U.S.C. § 1332

because the parties are citizens of different states and the matter in controversy exceeds

                                                6
65053269v.1
 Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 7 of 26 PageID: 7




$75,000.00, excluding interest and costs. Supplemental jurisdiction also exists over each of the

claims under 28 U.S.C. § 1367 and none of the exceptions to § 1367 apply.

         21.   This Court has personal jurisdiction over the Defendant and venue is proper in

this District under 28 U.S.C. § 1391(b).

         22.   Personal jurisdiction exists over Schilling. Pursuant to Section 12 of the

Agreement, Schilling consented to and agreed that any and all litigation between Stryker and

Schilling shall take place in New Jersey. Moreover, general personal jurisdiction and specific

personal jurisdiction exist against Schilling based on his contacts with New Jersey during his

employment with Stryker as well as his tortious acts leveled against Stryker, the direct effect of

which is felt in New Jersey.

                         EVENTS GIVING RISE TO THIS ACTION

I.       STRYKER’S BUSINESS

         23.   Stryker is a global leader in the development, manufacture and sale of orthopaedic

implants, instruments, and other orthopaedic products and services, including a full range of

reconstructive and trauma products.

         24.   Orthopedic trauma products are used for the surgical treatment of bone fractures,

abnormalities and diseases of the hands, arms, shoulders, hips, pelvis, legs, ankles, and feet

(“Trauma”).

         25.   The orthopaedic medical device industry is highly competitive. Stryker and its

products, however, have broad appeal and acceptance in the market, including, specifically, the

Trauma markets. Stryker is dedicated to the continual development of innovative technologies to

help meet surgeons’ and patients’ needs, making Stryker an industry leader.




                                                7
65053269v.1
 Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 8 of 26 PageID: 8




         26.    Stryker sells its products through sales representatives, who are the face of

Stryker to its customers and a key component of its success. In certain situations, Stryker also

engages third-party distributors to distribute certain of its products in specific territories as well.

         27.    In Colorado, through May 3, 2020, Stryker both engaged direct sales

representatives through its Stryker Summit Surgical Branch, as well as utilized a third-party

distributor, ORP. Based on its relationship with ORP, Stryker continued to possess the customer

relationships, negotiated contracts with Stryker customers, fulfilled customer orders placed

through ORP, and billed and collected monies due based on surgeries performed through ORP.

         28.    Because of the surgeon’s reliance upon Stryker sales representatives to provide

technical assistance and detailed product information both during and following medical

procedures, the relationships developed between the Stryker sales representatives and the

surgeon customers is significant.

         29.    Thus, the role of a sales representative is more than simply “selling”, i.e.

discussing pricing, differentiating a competing product, etc. These individuals meet with

surgeons to show them Stryker’s portfolio of products and speak to the products’ capabilities.

They are present during surgical procedures and trained by Stryker to provide technical

assistance to the surgeons and medical staff regarding the safe and effective use of Stryker

products.

         30.    Over time, by demonstrating knowledge of the technical product information,

specifications, and safe and effective uses, sales representatives gain their assigned surgeons’

trust and confidence in Stryker and its products. In order to provide this level of service, Stryker

sales representatives spend significant time with their assigned surgeons to develop detailed




                                                   8
65053269v.1
 Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 9 of 26 PageID: 9




knowledge of surgeon preferences, common procedures, and which Stryker products will best

meet their needs.

         31.   Moreover, because of these relationships, Stryker places significant trust and

repose in its sales representatives and sales managers, like Schilling, to negotiate contracts,

protect Stryker’s confidential information, and act in the best interests of Stryker in the territory

in which they are assigned.

         32.   Stryker expects that Stryker sales representatives and managers will not engage in

any activity that would deprive Stryker of his or her duty of loyalty or interfere with the

satisfactory performance of his or her duties. In particular, employees may not promote

competitive products or maintain an ownership interest in competitive companies or third-party

distributors that Stryker engages. Such obligations are clearly set forth in Stryker documents, are

provided to Stryker sales representatives and managers on a regular basis, and Stryker employees

are required to affirm on a regular basis that they do not own or possess an interest in a

competitive company.

         33.   Because of the highly technical nature of the work and the long-standing customer

relationships Stryker develops, access to Stryker’s confidential and proprietary product

information and/or trade secrets is critical to a sales representative’s success.

         34.   Further, to ensure that its sales representatives are equipped with the information

and skills necessary to compete in the marketplace, Stryker makes substantial, continuous

investment in the training and education of its sales force to ensure that the sales representatives

are equipped with comprehensive product information.

         35.   These trainings take place in various forms and forums, including initial training

for newly hired reps, weekly and monthly meetings, and at Stryker’s annual and mid-year



                                                  9
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 10 of 26 PageID: 10




National Sales Meetings, where Stryker shares with the entire sales force confidential and

proprietary information relating to its products, sales programs, and other company-wide

strategies, including new product development, long and short-term strategic sales plans, and

other confidential competitive strategies.

         36.      Beyond training, the day-to-day functions of a sales representative require access

to and use of confidential and proprietary strategic information. This strategic information

includes Stryker’s:

               a. Equipment placement strategies;

               b. Marketing plans and promotional strategies for the region;

               c. Pricing strategies, including terms and conditions of sales, profit margins, product
                  pricing discounts, bulk purchase pricing;

               d. Customers’ contract terms and preferences;

               e. Competitive strategies, including those against companies like Acumed; and

               f. Customer retention strategies, including strategies for withstanding competitive
                  pressure from other Trauma or Recon companies.

         37.      Stryker’s sales representatives are entrusted with this confidential information and

are expected to use this information exclusively to enhance and promote Stryker’s relationships

with its surgeon and hospital customers for Stryker’s sole benefit.

         38.      Stryker’s reputation—and ultimately its financial success—is dependent upon the

ability of its sales representatives to use this information to foster the company’s existing

customer relationships, and help it identify and develop new ones.

         39.      Indeed, while Stryker provides its sales representatives with substantial

information, it also trusts and relies on these individuals to acquire, on its behalf, other forms of

confidential and proprietary information, such as specific surgeon preferences.




                                                   10
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 11 of 26 PageID: 11




         40.      In order to provide truly exceptional customer service and maintain strong

customer relationships, a sales representative must know and understand surgeon preferences.

Specifically, each surgeon has preferred products and methods and also has his or her own

protocol in the operating room. This information is constantly evolving and is not generally

available to the public.

         41.      Accordingly, it is of great value to Stryker, and any Stryker competitor that

acquires such information would obtain with it an unfair competitive advantage.

II.      STRYKER’S PROTECTION OF ITS CONFIDENTIAL INFORMATION AND TRADE SECRETS

         42.      Stryker closely guards its confidential information and trade secrets, and takes

specific measures to restrict access to and preserve the confidentiality of this information,

including, but not limited to, the following:

               a. Requiring employees to sign confidentiality and/or non-compete agreements, both
                  of which contain covenants designed to maintain confidentiality and to return
                  Stryker’s property upon termination;

               b. Requiring its employees to maintain confidentiality of Stryker’s information and
                  protect Stryker’s assets;

               c. Prohibiting the use of Stryker’s computer systems for non-company purposes;

               d. Restricting access to computerized information through the use of passwords;

               e. Prohibiting the unauthorized physical removal of company information (via
                  paper, disc, flash drive or other media) and electronic transmission of such
                  information (via email or other means); and

               f. Restricting access to computerized company information based on each individual
                  employee’s “need to know” the particular information.

         43.      Stryker rigorously maintains the confidentiality of its information because the

information provides Stryker a competitive advantage in the marketplace from which Stryker

derives economic value.




                                                  11
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 12 of 26 PageID: 12




         44.      Any Stryker competitor—including Schilling—who used this confidential

information against Stryker, and on behalf of a competitor, would gain an immediate and unfair

competitive advantage by virtue of the fact that it would, among other improper advantages: (1)

develop trade secret and confidential and proprietary information without expending any time or

resources, let alone the same degree of time and resources that Stryker did; and (2) utilize

Stryker’s confidential pricing or doctor preferences to unfairly compete against Stryker.

III.     SCHILLING’S CONTRACTUAL OBLIGATIONS TO STRYKER

         45.      In consideration of employment with Stryker as a Sales Manager, Schilling

executed the Howmedica Osteonics Corp. Employee Non-Compete Agreement (the

“Agreement”). (A true and correct copy of the Agreement is attached as Exhibit 1.) Schilling’s

Stryker employment was contingent on him signing the Agreement.

         46.      Through the Agreement, Schilling agreed to maintain the confidentiality of

Stryker’s confidential information during the course of his Stryker employment and following

termination of that employment. (Agreement at p. 1-2.)

         47.      Schilling further agreed that, “by virtue of [his] employment,” he was gaining

access to Stryker’s “confidential and trade secret information.” (Id. at p. 1.)

         48.      The Agreement defined Stryker’s confidential information to be:

               a. Information relating to Stryker’s “operations, administrative and training
                  processes and procedures, financial information, products (including the technical
                  aspects and materials composition thereof), pricing formulae, manufacturing
                  processes, research and development programs, efficacy testing, analysis of
                  competitive products and information concerning specialized product
                  development and test product lines;

               b. “Sales and marketing strategies”,

               c. “[Stryker]’s customers (including but not limited to customer lists, pricing
                  information, product information, analytical results of competitive product
                  comparisons, customer marketing data and purchasing patterns, applicable


                                                  12
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 13 of 26 PageID: 13




                  discount codes, and planned research and development for its customer base in
                  the Sales and Marketing Region)”,

               d. “corporate, strategic and business data”, and

               e. “any other formula, pattern, device or compilation of information which is used in
                  the business of the Stryker Group and which gives Stryker Orthopaedics an
                  opportunity to obtain an advantage over its competitors who do not know or use
                  it.”

(Id. at p. 2.)

         49.      Schilling also agreed that, during and following his Stryker employment, he

would not divulge or engage or participate in competitive activity that would require him to

reveal or use Stryker’s Confidential Information. (Id. at p. 2.)

         50.      Beyond agreeing to maintain the confidentiality of Stryker’s information,

Schilling also agreed to certain reasonable post-employment restrictive covenants.

         51.      Specifically, Schilling agreed that, during his employment and for one year after

the termination of his Stryker employment—whether his termination was voluntary or

involuntary or with or without cause—he would not: (a) compete against Stryker; (b) solicit

Stryker’s customers; or (c) attempt to cause Stryker’s customers to alter or terminate their

relationship with Stryker. (Agreement at § 1(a) - (b).)

         52.      The Agreement includes certain definitions, further explaining the extent of the

restrictions. For example, it defines the term “customer” to apply to “any of [Stryker]’s

customers [] that [Schilling] contacted, targeted as a potential prospect or serviced, directly or

indirectly, while in the employ of [Stryker].” (Id. at § 1(a).)

         53.      The Agreement includes reasonable geographic restrictions, which is limited to

the sales territory in which Schilling worked or had responsibilities during the twelve (12)

months prior to his termination. (Id. at § 1.)

         54.      Moreover, the Agreement contained a severance payment provision, which

                                                   13
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 14 of 26 PageID: 14




Stryker paid from the date of Schilling’s termination through April 15, 2020, when it discovered

that Schilling was and is breaching the terms of his Agreement. (Agreement, §3.) Moreover, per

the terms of the Agreement, Stryker is still entitled to enforce the restrictive covenants, despite

not being required to continue to pay Schilling severance payments. (Id., § 3(d).)

         55.   Stryker and Schilling also agreed: (a) to waive a trial by jury (Id., § 11); (b) that

“any and all litigation between [Schilling] and [Stryker] … shall take place in the State of New

Jersey”, with Schilling expressly consenting “to the jurisdiction of the federal and/or state courts

in New Jersey (Id., § 12); (c) that New Jersey law would apply (Id., § 13); and (d) that a breach

would cause Stryker irreparable harm (Id., § 10).

IV.      SCHILLING’S EMPLOYMENT AT STRYKER

         56.   Schilling’s employment with Stryker began on or about February 27, 2006.

During his employment with Stryker, he served as a Stryker Sales Manager for Stryker

Orthopaedics in the Denver, Colorado marketplace, which included Colorado and Wyoming.

Prior to working for Stryker, and based on his LinkedIn profile, Schilling worked for ORP for

approximately four years as a sales representative and sales manager.

         57.   While Schilling had background with certain Stryker products based on his

affiliation with ORP, Stryker continued to invest significant time and resources in training and

developing Schilling as a Sales Manager, and on the products that Stryker continued to develop,

manufacture, and distribute after his Stryker employment began.

         58.   Moreover, based on the manner in which Stryker’s relationship with ORP was

structured, Schilling, while engaged by ORP, had access to certain Stryker customer

relationships. That said, when Schilling began his Stryker employment, Stryker entrusted him

with new and additional highly-valuable customer relationships, which continued to grow over

the course of his 13-year employment relationship with Stryker.

                                                14
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 15 of 26 PageID: 15




         59.   Further, because of his position with Stryker, Schilling also had significant access

to the work being performed on Stryker’s behalf purportedly by ORP.

         60.   Additionally, based on his employment with Stryker, Schilling went through

various two-week and follow-up training courses with Stryker, enabling him to learn Stryker’s

Trauma product lines.

         61.   Through the trust and repose Stryker placed in him, Schilling was exposed to and

formed business relationships with Stryker’s customers and was exposed to and helped develop

on Stryker’s behalf further confidential information regarding such doctors and surgeons.

         62.   To perform his responsibilities effectively, Stryker gave Schilling access to

confidential and proprietary information concerning Stryker’s: (i) operations, products, pricing

formulae, manufacturing processes, research and development activities, efficacy testing, and

analysis of competitive products; and (ii) customers, including, but not limited to, customer lists,

customer preferences, strategies for soliciting prospective customers, pricing information,

analytical results of competitive product comparisons, customer marketing data and purchasing

patterns, applicable discount codes and planned research and development for its customer base.

         63.   In addition to confidential information relating to Stryker’s products and

customers (noted above), Schilling also had access to highly confidential information regarding

Stryker’s sales representatives in his region and in the Stryker Orthopaedics division, including,

among other things, the specific surgeons and hospitals certain sales representatives were

targeting; sales history broken down by territory, representative, product and customer; and

specific sales quotas and whether certain sales representatives reached or exceeded their quotas.

         64.   Schilling’s access to this highly confidential information and his continued

employment with Stryker was based on Schilling’s duty of loyalty to Stryker, his repeated



                                                15
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 16 of 26 PageID: 16




express assurances, and his annual written certifications that he had no conflicts of interest with

Stryker.

         65.    Moreover, given Schilling’s position, which did require him to interact with ORP

on a daily basis and his prior engagement with ORP, Stryker had no reason to disbelieve

Schilling at that time.

V.       SCHILLING VOLUNTARILY RESIGNS HIS STRYKER EMPLOYMENT

         66.    Effective August 6, 2019, Schilling voluntarily resigned his employment with

Stryker.

         67.    At the time of his resignation, Schilling refused to disclose his new employer or a

description of his anticipated duties. To that end, on August 5, 2019, in-house counsel for

Stryker wrote Schilling, reminding him of his obligations and requesting that he disclose the

identity of his new employer. (A true and correct copy of the August 5, 2019 letter is attached as

Exhibit 2.)

         68.    On August 13, 2019, Schilling responded to the August 5, 2019 letter, and

claimed that he was not taking employment at that time and was “currently evaluating future

options and do not have” information relating to his new employer. (A true and correct copy of

Schilling’s August 13, 2019 email is attached as Exhibit 3.) In that same email, Schilling

informed Stryker that he would “notify Stryker immediately with identity and scope per

agreement” when he made “a decision regarding [his] future employment.” (Id.)

         69.    Based on the same, starting in September 2019, Stryker began paying Schilling

severance payments pursuant to Section 3 of the Agreement. Based on Schilling’s

representations, Stryker began paying Schilling approximately $29,000 per month pursuant to

the severance payment term of his Agreement.



                                                16
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 17 of 26 PageID: 17




         70.   But, as discussed below, like so many times before, Schilling’s representations

were apparently false.

         71.   As a result of documents made available through subsequent publicly-filed

lawsuits, Stryker learned that Schilling had a Grant of Conditional Option and Agreement to

Acquire Membership Interest, which was dated August 1, 2013, and possessed a 25 percent

ownership interest in ORP. (A true and correct copy of the publicly filed document is attached as

Exhibit 4.)

         72.   This was particularly disconcerting because, over the course of 2011 through

2019, Schilling, on no less than eight (8) occasions, told Stryker that he did not possess a

membership interest in a competitor, including ORP. This included at least five instances

between 2015 and 2019 in which Schilling certified to Stryker, in writing, through its conflict of

interest form, that he did not have an ownership interest in any medical device company or

distributor.

         73.   Around this same time, Stryker was made aware that, contrary to his

representations about having no employment with ORP and contrary to his non-compete

obligations, Schilling was training ORP sales representatives on how to utilize and sell

competitive Acumed trauma products that directly competed with Stryker products. Both actions

constitute a breach of Schilling’s obligations to Stryker.

         74.   Concerned that Schilling had lied about his dealings with ORP, on May 13, 2020,

Stryker sent Schilling a letter identifying its concerns pertaining to both Schilling’s ownership

interest in ORP and his improper competition against Stryker. Through the letter, Stryker

requested that Schilling execute an attached affidavit, confirming that he possessed no ownership




                                                 17
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 18 of 26 PageID: 18




interest in ORP and had taken no activities competitive to Stryker’s interests on ORP’s behalf.

(A true and correct copy of Stryker’s May 13, 2020 letter is attached as Exhibit 5.)

         75.   Schilling refused to sign the declaration, and, as a result of the same, Stryker

ceased paying Schilling the severance payment, which, up to the point at which it discovered his

malfeasance, Stryker paid Schilling $238,251.59 in severance payments pursuant to the

Agreement.

         76.   Despite Schilling’s refusal to confirm compliance with the Agreement, Stryker’s

investigation into his alleged bad acts continued. What Stryker uncovered showed that Schilling

was improperly competing directly against Stryker both during and after his Stryker

employment.

         77.   In particular, Stryker discovered that, in February 2018, Schilling used hsis

Stryker relationship with a major Colorado hospital to negotiate a Trauma Instruments

Agreement (“TIA”) to include a mix of Stryker products and competitive Acumed products to

Stryker’s detriment.

         78.   By negotiating Stryker’s TIA to include competitive Acumed products, Schilling

was actively working against Stryker’s best interests and diverting sales to Acumed. Stryker is

unaware how frequently Schilling engaged in such activity during his 13-year Stryker career or

how many sales Stryker lost as a result of Schilling’s scheme.

         79.   What is clear, however, is that Stryker has been irreparably harmed by Schilling’s

conduct. Stryker’s customer relationships and goodwill have been irreparably damaged through

Schilling, a then-Stryker Sales Manager, operating as a double agent, negotiating on behalf of a

competitor, all while purportedly working for Stryker’s best interests.




                                                18
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 19 of 26 PageID: 19




         80.      Moreover, Stryker lost at least several hundreds of thousands of dollars, based on

the severance payments to which Schilling received but was not entitled, based on his improper

conduct.

         81.      Stryker estimates millions of dollars in losses over the course of Schilling’s 13-

year Stryker career, during which it is believed that Schilling was using his managerial position

with Stryker to negotiate the inclusion of competitive products, on ORP’s behalf, on Stryker’s

TIAs with Colorado and Wyoming hospitals to Stryker’s detriment.

         82.      In furtherance of evaluating Schilling’s conduct, Stryker recently also learned

about the following:

               a. Schilling receiving an email from ORP in April 2015, on his personal email

                  account, relating to ORP’s business strategy to link “Stryker and Acumed events”

                  with surgeons as part of ORP’s bonus plan, at a time he was a Stryker sales

                  manager;

               b. Schilling receiving an email from ORP in August 2015, while employed as a

                  Stryker sales manager, on his personal email account, relating to a pricing

                  proposal from Ortho Align to ORP, attaching various documents to allow ORP

                  and Schilling to better promote Ortho Align’s products. Ortho Align is a

                  competitor of Stryker, and Schilling was prohibited from working on competitive

                  products;

               c. Schilling receiving an email from ORP in October 2017, on his personal email

                  account, where ORP was informing Schilling, a Stryker sales manager, about

                  Acumed training opportunities and inviting him to attend such training;




                                                  19
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 20 of 26 PageID: 20




               d. Schilling receiving an ORP memo to “ORP Surgical, LLC Owners”, with the

                  subject “ORP Surgical Owners Meeting”, and discussing ORP’s Q4 profit

                  distribution, which Schilling signed on or about September 26, 2017, at a time he

                  was a Stryker sales manager and further at a time before which he represented on

                  at least 5 occasions that he had no ownership/financial interest in ORP; and

               e. Schilling receiving an email from ORP in February 2020 relating to “Acumed

                  Business Plans 2020” on his personal email account, through which he was asked

                  to identify his business plan and conversion targets relating to Acumed;

         83.      In addition to the above, following Schilling’s departure, in violation of his one-

year non-compete obligations, Stryker is further informed and believes that Schilling trained

other ORP sales representatives on how to use and sell Acumed products, which further cost

Stryker business and which was in violation of Schilling’s obligations owed through the

Agreement.

         84.      All told, Schilling is causing, threatening, and/or will continue to cause or

threaten significant irreparable harm to Stryker, including the loss of long-standing customer

relationships, the loss of goodwill, as well as damage to its reputation as an industry leader, its

market share, and its ability to successfully market its goods and services. Remedies at law are

inadequate and cannot make Stryker whole, but Stryker has been significantly damaged from a

monetary standpoint as well.

                                          COUNT I
                                     BREACH OF CONTRACT

         85.      Stryker hereby repeats, realleges, and incorporates by reference the allegations

which are contained in Paragraphs 1 through 84.

         86.      The Agreement that Schilling entered into with Stryker constitutes a valid and


                                                  20
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 21 of 26 PageID: 21




enforceable contract.

         87.   Stryker performed all of its duties and obligations under the Agreement.

         88.   The Agreement prohibits Schilling from soliciting Stryker’s customers, engaging

in competitive behavior against Stryker, or using Stryker’s confidential, proprietary, and trade

secret information.

         89.   In breach of the Agreement, Schilling has and continues to solicit Stryker’s

customers on behalf of ORP for use of Acumed products.

         90.   In further breach of his Agreement, Schilling has and is improperly competing

against Stryker by misusing his managerial position with Stryker to negotiate the addition of

Acumed products in Stryker TIAs, holding an ownership/financial position with ORP during his

Stryker employment, and training ORP sales representatives on how to use and sell Acumed

products during his one-year non-compete.

         91.   On information and belief, based on Schilling’s improper negotiations to add

Acumed products to Stryker TIAs during his Stryker employment, Stryker is informed and

believes that Schilling misused its confidential, proprietary, and trade secret pricing information,

at a minimum, to undercut Stryker’s pricing and to make Acumed products more appealing.

         92.   Stryker’s belief as to this is further supported by information that Stryker has

received indicating that ORP received a higher commission percentage from the sale of Acumed

products and that ORP would push the sale of Acumed products over the sale of Stryker

products. Based on this, Stryker is informed and believes that, based on his ownership interest in

ORP and the receipt of monies associated with that ownership interest, Schilling was

incentivized and did also push the sale of Acumed products to the detriment of Stryker products,

based on his receipt of commissions and bonuses associated with the same.



                                                21
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 22 of 26 PageID: 22




         93.   As a result of Schilling’s breaches, Stryker has been irreparably injured, and it

continues to face irreparable injury. Stryker has lost and is threatened with continuing to lose the

value of its confidential, proprietary, and trade secret information, customer relationships, and

goodwill, for which a remedy at law is inadequate.

         94.   Accordingly, Schilling should be enjoined and restrained by Order of this Court.

         95.   Additionally, Stryker also seeks actual, incidental, compensatory, punitive and

consequential damages, to the extent that certain of Stryker’s damages are quantifiable, as well

as repayment of the severance payments that Schilling received from Stryker, which were

received while he was breaching the Agreement and fees and costs.

                                      COUNT II
                              BREACH OF FIDUCIARY DUTY

         96.   Stryker hereby repeats, realleges, and incorporates by reference the allegations

which are contained in Paragraphs 1 through 84.

         97.   As an employee and Stryker Sales Manager, Schilling had a duty to act in good

faith and solely for the benefit of Stryker in all matters within the scope of his employment.

         98.   Schilling’s fiduciary duties included (but were not limited to): (1) the duty to

guard and not misuse confidential and proprietary information of Stryker; (2) to devote best

efforts to the business of Stryker; (3) to not operate a competitive business while employed by

Stryker; and (4) to not interfere with or usurp business opportunities belonging to Stryker.

         99.   Schilling breached his fiduciary duties to Stryker by, among other things: (1)

failing to protect the interests of Stryker; (2) misusing Stryker’s confidential and proprietary

information; (3) operating and obtaining pecuniary gain from a competing medical business

while employed by Stryker; (4) misusing Stryker’s contract negotiations to piggy-back

competitor’s products into Stryker’s agreements and deals at Stryker’s expense and for the


                                                22
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 23 of 26 PageID: 23




benefit of Schilling and ORP; and (5) interfering with and usurping Stryker’s business

opportunities.

         100.    Stryker has been and continues to be damaged by Schilling’s wrongful conduct.

         101.    As a result of Schilling’s actions, Stryker has suffered damages in an amount to

be determined at trial.

         102.    Because Schilling’s actions have been willful, malicious, outrageous, oppressive,

or done in complete disregard of the consequences they might have upon Stryker, the award of

exemplary and punitive damages in an amount proven at trial is proper as well as fees and costs

                                         COUNT III
                                    UNFAIR COMPETITION

         103.    Stryker hereby repeats, realleges, and incorporates by reference the allegations

which are contained in Paragraphs 1 through 84.

         104.    Schilling took the actions described above to gain an unfair competitive

advantage over Stryker.

         105.    Schilling willfully and maliciously took the actions described above with

knowledge of and disregard for Stryker’s rights, and with the intention of causing harm to

Stryker for his own benefit.

         106.    As a result of Schilling’s actions, Schilling is unfairly competing in the trauma

marketplace in at least Colorado and Wyoming.

         107.    Stryker has been irreparably injured and it continues to face irreparable injury.

Stryker is threatened with losing the value of its confidential and proprietary information and

certain customer relationships, along with income and goodwill, for which a remedy at law is

inadequate.




                                                23
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 24 of 26 PageID: 24




         108.   Accordingly, Schilling should be enjoined and restrained by Order of this Court.

In addition to a remedy at equity, Stryker seeks actual, incidental, compensatory, punitive, and

consequential damages as well as fees and costs.

                                    PRAYER FOR RELIEF

         WHEREFORE, Howmedica Osteonics Corp. seeks judgment in its favor and against

Defendant Morgan Schilling and an order which:

         (1)    Preliminarily and permanently enjoins Schilling and all parties in active concert
                or participation with him, including ORP Surgical LLC, from directly or
                indirectly engaging or participating in any employment or activity competitive
                with Stryker that is directed or designed to solicit, divert, or alter the business
                relationship with any Stryker customer that Schilling contacted, targeted as a
                potential prospect or serviced while in the employ of Stryker within the territory
                in which Schilling serviced twelve (12) months prior to termination of his Stryker
                employment;

         (2)    Preliminarily and permanently enjoins Schilling, and all parties in active concert
                or participation with him, including ORP, from directly or indirectly soliciting,
                inducing, or influencing, or attempting to solicit, induce, or influence any Stryker
                customer that Schilling contacted, targeted as a potential prospect, or serviced
                while in the employ of Stryker within the territory in which Schilling serviced
                twelve (12) months prior to termination of his employment with Stryker to alter or
                terminate its business relationship with Stryker;

         (3)    Preliminarily and permanently enjoins Schilling, and all parties in active concert
                or participation with him, including ORP, from directly or indirectly using or
                disclosing any of Stryker’s confidential, proprietary, or trade secret information
                they obtained and/or had access to while employed by Stryker;

         (4)    Orders Schilling, and all parties in active concert or participation with them,
                including ORP, to return to Stryker all originals and copies of all files, devices,
                and/or documents that contain or relate to Stryker’s confidential, proprietary, or
                trade secret information;

         (5)    Awards Stryker actual, incidental, compensatory, exemplary, punitive, and
                consequential damages in an amount to be determined at trial;

         (6)    Awards Stryker its costs and expenses incurred herein;

         (7)    Orders Schilling to disgorge any and all compensation paid to him by ORP,
                during the period of his improper activities;

         (8)    Orders Schilling to repay any and all separation payments paid to him by Stryker;

                                                 24
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 25 of 26 PageID: 25




         (9)    Awards Stryker pre- and post-judgment interest;

         (10)   Award attorney’s fees and costs; and

         (11)   Awards Stryker any other legal or equitable relief just and appropriate under the
                circumstances.

                                             SEYFARTH SHAW LLP


                                             By:    /s/ Jeremy A. Cohen_______________
                                                    Jeremy A. Cohen
                                             620 Eighth Avenue
                                             New York, New York 10018-1405
                                             (212) 218-5500

                                             Michael D. Wexler (to be admitted pro hac vice)
                                             Justin K. Beyer (to be admitted pro hac vice)
                                             233 South Wacker Drive, Suite 8000
                                             Chicago, Illinois 60606
                                             (312) 460-5000

                                             Attorneys for Plaintiff Howmedica Osteonics Corp.,
                                             a subsidiary of Stryker Corporation
Dated: July 29, 2020




                                               25
65053269v.1
Case 2:20-cv-09621-CCC-MF Document 1 Filed 07/29/20 Page 26 of 26 PageID: 26




                       CERTIFICATION PURSUANT TO L. CIV. R. 11.2

         I certify that, to the best of my knowledge, this matter is not the subject of any other

action pending in any court or of any pending arbitration or administrative proceeding.



                                                SEYFARTH SHAW LLP



                                                By:    /s/ Jeremy A. Cohen___________________
                                                       Jeremy A. Cohen
                                                620 Eighth Avenue
                                                New York, New York 10018-1405
                                                (212) 218-5500

                                                Michael D. Wexler (to be admitted pro hac vice)
                                                Justin K. Beyer (to be admitted pro hac vice)
                                                233 South Wacker Drive
                                                Suite 8000
                                                Chicago, Illinois 60606
                                                (312) 460-5000

                                                Attorneys for Plaintiff Howmedica Osteonics Corp.,
                                                a subsidiary of Stryker Corporation
Dated: July 29, 2020




                                                  26
65053269v.1
